Citation Nr: 1132935	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.  

2.  Entitlement to a rating higher than 20 percent for lumbar spine and left hip post-traumatic arthritis.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a November 2007 microdiskectomy of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that the benefits sought on appeal.

In June 2008, a VA examiner distinguished the Veteran's service-connected lumbar spine arthritis from the currently diagnosed degenerative disc disease and concluded that those were unrelated distinct medical entities.  Accordingly, the Veteran's claim for a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a November 2007 microdiskectomy, is dependent on a determination of whether the Veteran's degenerative disc disease is service-connected.  Thus the Veteran's claim for a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence is intertwined with an underlying claim for service connection for degenerative disc disease of the lumbar spine.  In addition to an implied claim for service connection for degenerative disc disease of the lumbar spine, the Veteran has explicitly raised a claim for service connection for paralysis of the sciatic nerve that has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  

The claims of entitlement to service connection for degenerative disc disease of the lumbar spine and paralysis of the sciatic nerve have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues.  They are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he developed a right knee disability secondary to a service-connected right ankle disability.  The Veteran described injuring his right knee sometime in 2005, when he stepped on a small object and twisted the knee.  He claims that this injury was incurred secondary to the service-connected right ankle disability because the right ankle caused his right knee to buckle sharply, thereby tearing the medial meniscus.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In support of his claim, the Veteran submitted a September 2008 medical record from his private treating physician, Dr. U.R.L., who stated that repeated in-service trauma to the right ankle, to include multiple sprains and strains requiring continuous use of an ankle brace, had predisposed the Veteran's right knee to a meniscal injury due to mechanical trauma precipitated by abnormal mechanics of that injury, which required surgical intervention.  The Board recognizes that Dr. U.R.L.'s statement suggests a nexus between the Veteran's right knee disability and his service-connected right ankle disability.  But such an equivocal statement regarding the etiology of this condition is not sufficiently probative to make a decision in this appeal.  Additionally, the opinion was not supported by a rationale, which weighs against the probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it significant that Dr. U.R.L. did not indicate that he had reviewed the Veteran's medical records.  Accordingly, the Board finds that Dr. U.R.L.'s opinion, standing alone, is too speculative to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Board recognizes that the Veteran underwent a VA examination in June 2008, which recorded a diagnosis of right knee, status post-right knee medial meniscus repair, with an opinion that it was not caused by or related to the right ankle osteochondroma, nor was it caused by or related to service.  However, it remains unclear whether the Veteran's right knee disability was aggravated by his service-connected right ankle disorder.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his right knee condition, it is necessary to have a medical opinion based upon a thorough review of the record that reconciles the question of whether the Veteran's current right knee condition, status post-meniscus repair, was aggravated by his service-connected right ankle disorder.  The Board thus finds that an examination and opinion addressing whether the Veteran's disorder was aggravated by his service-connected disability is necessary in order to fairly decide the merits of the Veteran's claim.

Next, the Veteran asserts that he is entitled to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a November 2007 microdiskectomy of L5-S1 disc with residual protrusion.  Service connection is currently not in effect for degenerative disc disease of the lumbar spine.  Because a claim for entitlement to service connection for degenerative disc disease of the lumbar spine has been raised, and if granted, could result in entitlement to a temporary total rating based upon convalescence, the Board finds that the claim for a temporary total rating based upon convalescence from a November 2007 microdiskectomy is inextricably intertwined with the referred claim for service connection for degenerative disc disease of the lumbar spine, and that the claim for a temporary total rating based upon convalescence should be considered after a decision is rendered on the service connection claim.  Similarly, the Board finds that the claim for an increased rating for lumbar spine and left hip post-traumatic arthritis is inextricably intertwined with the claim for service connection for degenerative disc disease of the lumbar spine because the outcome of the Veteran's increased rating claim is in part dependent on the outcome of his service connection claim.  Therefore, a decision on this claim for a higher rating at this time would be premature.  Harris v. Derwinski, 2 Vet. App. 180 (1991).

Additionally, the Board notes that the Veteran has arthritis of both the left hip and the lumbar spine.  These two disabilities have been rated as a single disability and assigned a 20 percent evaluation under Diagnostic Code 5010 for traumatic arthritis in two major joints.  That does not account for the fact that the Veteran's left hip and lumbar spine disabilities can be considered separate disabilities for VA compensation purposes, and the Veteran has claimed that those disabilities should be separately rated.  On remand, consideration should be given to assigning separate disability ratings for the left hip disability and the lumbar spine disability when readjudicating the Veteran's claim for a disability rating in excess of 20 percent for post-traumatic arthritis of the lumbar spine and the left hip.

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in July 2007.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.  

2.  Obtain the Veteran's VA treatment records dated since July 2007.  

3.  Appropriate action should be taken to develop and adjudicate the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and paralysis of the sciatic nerve.  If the claims are not allowed, inform the Veteran of his appeal rights.

4.  Schedule the Veteran for a VA orthopedic examination to assess the etiology of any current right knee disability.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the service medical records, post-service treatment records dated after 2005 that show the Veteran twisted his right knee and subsequently underwent arthroscopic meniscus repair, the September 2008 medical report from Dr. U.R.L., and the VA examination report dated in June 2008.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disorder and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

a.  Diagnose any current right knee disability.

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability is causally related to an injury incurred in service, or any other incident during service?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by a service-connected disability, to include the right ankle disability?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected disability, to include the right ankle disability?

5.  Then, readjudicate the claims.  In so doing, consider the assignment of separate disability ratings for the Veteran's left hip and lumbar spine disabilities.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

